DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 3, 2021 has been considered.


	Specification

The substitute specification filed June 3, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specification lacks a statement that the substitute specification contains no new matter. The remarks filed on June 3, 2021 (see remarks, pages 3, 19) do not specifically state that that the substitute specification contains no new matter.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12226” has been used to designate both a “sensor data storage profile circuit” (paragraph 001508, line 4) and a “Transmission environment circuit” (e.g., Fig. 166); reference character “12228” has been used to designate both a “sensor data storage implementation circuit” (paragraph 001508, lines 4-5) and a “System collaboration circuit” (e.g., Fig. 166); reference character “12230” has been used to designate both a “storage planning circuit” (paragraph 001508, line 5) and a ” has been used to designate both a “haptic feedback circuit” (paragraph 001508, line 5) and a “Sensor data transmission data protocol” (e.g., Fig. 166).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40 (filed on January 14, 2021) of copending Application No. 15/973,179 (Cella et al. - reference application) in view of Galpin et al. (US 2015/0046697). Cella et al. (‘179) claims:
9.  A method for monitoring (claim 40), the method comprising:
	interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package comprising at least one of a plurality of input sensors, each of the plurality of input sensors operatively coupled to at least one of a plurality of components of an industrial production process (claim 40, lines 9-13);
	analyzing a subset of the plurality of detection values to determine a status parameter (claim 40, lines 14-15); and
	adjusting the detection package in response to the status parameter (claim 40, lines 16-17), wherein adjusting the detection package comprises at least one operation selected from the operations consisting of (claim 40, lines 16-17):
		adjusting a sensor scaling value (claim 40, lines 16-17).

While Cella et al. (‘179) does not claim
		 adjusting a sensor sampling frequency; 
		activating a sensor;
		deactivating a sensor; and 
	adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and 

Cella et al. (‘179) does not claim the industrial production process comprises at least one of: a refining process, a drilling process, a wellbore treatment process, or a pipeline transportation process.

Galpin et al. discloses an industrial production process comprises at least one of: a refining process (paragraph 0019, lines 4-6).

While Galpin et al. does not disclose an industrial production process comprises at least one of: a drilling process, a wellbore treatment process, or a pipeline transportation process, the processes are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cella et al. (‘179) with a refining process as disclosed by Galpin et al. for the purpose of refining oil, gas, and chemical.



Galpin et al. discloses a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor (paragraph 0019, lines 7-10).

While Galpin et al. does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower, the limitations are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cella et al. (‘179) with a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor as disclosed by Galpin et al. for the purpose of controlling the operation of a motor.
This is a provisional nonstatutory double patenting rejection.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14 of U.S. Patent No. 10,732,621 (Cella et al.) in view of Galpin et al. (US 2015/0046697). Cella et al. (‘621) claims:
9.  A method for monitoring (claim 12), the method comprising:
	interpreting a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package comprising at least 
	analyzing a subset of the plurality of detection values to determine a status parameter (claim 12, lines 11-13); and
	adjusting the detection package in response to the status parameter, wherein adjusting the detection package (claim 12, lines 14-15) comprises at least on operation selected from the operations consisting (claim 14, lines 1-4) of:
		adjusting a sensor range (claim 14);
		adjusting a sensor scaling value (claim 14);
		adjusting a sensor sampling frequency (claim 14);
		activating a sensor;  
		deactivating a sensor; and
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and wherein the plurality of available sensors have at least one distinct sensing parameter selected from the sensing parameters consisting of:
			input ranges, sensitivity values, locations, reliability values, duty cycle values, sensor types, and maintenance requirements (claim 14).

While Cella et al. (‘621) does not claim
		activating a sensor;


Cella et al. (‘621) does not claim the industrial production process comprises at least one of: a refining process, a drilling process, a wellbore treatment process, or a pipeline transportation process.

Galpin et al. discloses an industrial production process comprises at least one of: a refining process (paragraph 0019, lines 4-6).

While Galpin et al. does not disclose an industrial production process comprises at least one of: a drilling process, a wellbore treatment process, or a pipeline transportation process, the processes are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cella et al. (‘621) with a refining process as disclosed by Galpin et al. for the purpose of refining oil, gas, and chemical.

Cella et al. (‘621) further does not claim the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower.



While Galpin et al. does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower, the limitations are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Cella et al. (‘621) with a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor as disclosed by Galpin et al. for the purpose of controlling the operation of a motor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Galpin et al. (US 2015/0046697).

Regarding claim 9, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:

activating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)),
deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);
wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one operation selected from
		adjusting a sensor range;
		adjusting a sensor scaling value;

			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by requesting an increase in the rate of random or periodic sampling of previously stored raw sensor data or currently received raw sensor data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).



Galpin et al. discloses an industrial production process comprises at least one of: a refining process (paragraph 0019, lines 4-6).

While Galpin et al. does not disclose an industrial production process comprises at least one of: a drilling process, a wellbore treatment process, or a pipeline transportation process, the processes are optional since they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a refining process as disclosed by Galpin et al. for the purpose of refining oil, gas, and chemical.

Aparicio Ojea et al. further does not disclose the subset of the plurality of detection values comprises at least one parameter of at least one of: a motor, a pump, a compressor, a turbine, or a blower.

Galpin et al. discloses a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor (paragraph 0019, lines 7-10).



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with a subset of the plurality of detection values comprises at least one parameter of at least one of: a motor as disclosed by Galpin et al. for the purpose of controlling the operation of a motor.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Walker et al. (US 2016/0142160).

Regarding claim 27, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);

adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),
activating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)),
deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);


Adjusting the detection package comprises at least one operation selected from
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and wherein the plurality of available sensors have at least one distinct sensing parameter selected from the sensing parameters consisting of:
			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose combining at least two of the plurality of detection values into a single fused detection value.

Walker et al. discloses combining at least two of the plurality of detection values into a single fused detection value (sensor fusion combining the measurement values of the sensors (unless excluded) with a system model in the sensor cluster to yield a best estimate of the values of the one or more parameters for each sensor , paragraph 0047, lines 2-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with sensor fusion as disclosed by Walker et al. for the purpose of yielding a best estimate of the values of the one or more parameters for each sensor.

34 is rejected under 35 U.S.C. 103 as being unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Huiku (US 2010/0280343).

Regarding claim 34, Aparicio Ojea et al. discloses a method for monitoring (Abstract), the method comprising:
interpreting a plurality of detection values (paragraph 0025), each of the plurality of detection values corresponding to input received from a detection package (paragraph 0025, lines 7-11) comprising at least one of a plurality of input sensors (paragraph 0025, lines 7-9), each of the plurality of input sensors operatively coupled to at least one of a plurality of components (paragraph 0025, lines 7-11) of an industrial production process (paragraph 0022, lines 13-15; paragraph 0003, lines 1-2);
analyzing a subset of the plurality of detection values to determine a status parameter (paragraph 0022: soft-sensor values may be captured during each scan cycle and used for further processing such as producing data analytics or error analysis, where the Examiner interprets error analysis as equivalent to determining a status parameter); and
adjusting the detection package, wherein adjusting the detection package comprises at least one of:
adjusting a sensor sampling frequency ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os),

deactivating a sensor ([0040]: the Soft-Sensor Configuration 315D may change the soft-sensors that are being monitored (i.e., adding or removing particular variables)), or
adjusting a utilized sensor value, the utilized sensor value indicating 
which sensor from a plurality of available sensors is utilized in the detection package ([0040]: a Soft-Sensor Configuration 315D which can change the operation of the Soft-Sensor Component 315C), 
wherein the plurality of available sensors have at least one distinct sensing parameter (paragraph 0031);
wherein the distinct sensing parameter comprises at least one of: duty cycle values ([0031]: intelligent data generation algorithms may continuously analyze the process image and context to adjust data generation parameters (e.g. sampling rate) of connected I/Os).

Adjusting the detection package comprises at least one operation selected from
		adjusting a sensor range;
		adjusting a sensor scaling value;
		adjusting a utilized sensor value, the utilized sensor value indicating which sensor from a plurality of available sensors is utilized in the detection package, and 
			input ranges, sensitivity values, locations, reliability values, sensor types, and maintenance requirements, are recited in the alternative form; thus, they are optional limitations.

Aparicio Ojea et al. does not disclose that adjusting the detection package is in response to the status parameter.

Chen et al. discloses an analysis response circuit structured to adjust a detection package (a sensor sampling frequency value) in response to the status parameter ([0040]: one of the recognition modules 510 may request increased detail, such as by requesting an increase in the rate of random or periodic sampling of previously stored raw sensor data or currently received raw sensor data).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with adjusting a detection package in response to the status parameter as disclosed by Chen et al. for the purpose of improving the accuracy in identifying data of interest (Chen et al, [0047]).

Aparicio Ojea et al. does not disclose
storing at least one of calibration data and maintenance history for at least one of the plurality of input sensors; and


Huiku discloses
storing at least one of calibration data (Abstract, lines 7-15) and maintenance history for at least one of the plurality of input sensors (claim 9); and
calibrating at least one of the plurality of input sensors (Abstract, lines 12-13) and updating a maintenance history of at least one of the plurality of input sensors (claim 9, lines 4-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Aparicio Ojea et al. with storing at least one of calibration data and updating maintenance history for at least one of the plurality of input sensors as disclosed by Huiku for the purpose of calibrating the sensors to improve performance (claim 2).

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method comprising determining a data storage profile, the data storage profile comprising a data storage plan for the plurality of detection values; and storing at least a portion of the plurality of detection values in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant's arguments filed on June 3, 2021 have been fully considered but they are not persuasive.
With regard to the nonstatutory double patenting rejections, since terminal disclaimers have not been filed, Examiner maintains the nonstatutory double patenting rejections as discussed above.
With regard to the rejections under 35 USC 103, Applicants argue that "]a]mended claim 9 now includes the elements of original claim 2 that was identified by the Office as not having art rejections. Accordingly, claim 9 and dependents thereof are believed in a condition for allowance”.
Examiner’s position is that claim 9 is now unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Galpin et al. (US 2015/0046697). Galpin et al. is listed in an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 3, 2021 which prompted the new ground(s) of rejection presented in this Office action.

Examiner’s position is that amended claim 27 is different from objected claim 6/1 since amended claim 27 does not require a data acquisition circuit. Thus, the amendment of claim 27 necessitated the new ground(s) of rejection presented in this Office action. Furthermore, claim 27 is now unpatentable over Aparicio Ojea et al. (US 2017/0371311) in view of Chen et al. (US 2015/0046127) and Walker et al. et al. (US 2016/0142160). Walker et al. is listed in an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 3, 2021 which prompted the new ground(s) of rejection presented in this Office action.
Applicants further argue “[n]ewly presented claim 34 includes elements of original claim 9 and original claim 3. Claim 3 was identified by the Office as not having art rejections. Accordingly, new claim 34 and dependents thereof are believed in a condition for allowance.”
Examiner’s position is that amended claim 34 is different from objected claim 3/1 since amended claim 34 does not require a data acquisition circuit. Thus, the amendment of claim 34 necessitated the new ground(s) of rejection presented in this Office action.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) .  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 10, 2021